Exhibit AMENDMENT NO. 2 TO EXCHANGE AND REGISTRATION RIGHTS AGREEMENT THIS AMENDMENT NO. 2 TO EXCHANGE AND REGISTRATION RIGHTS AGREEMENT (this “Amendment”) is made and entered into as of May 1, 2009, by and among ABRAXAS PETROLEUM CORPORATION, a Nevada corporation (“Parent”), ABRAXAS ENERGY PARTNERS, L.P., a Delaware limited partnership (the “Partnership”), and the Purchasers listed on the signature pages attached hereto (individually, a “Purchaser” and collectively “Purchasers”). RECITALS WHEREAS, on May 25, 2007, the Partnership, Parent and the Purchasers entered into that certain Exchange and
